 


109 HR 2832 IH: Securing Access to Vital Entitlements for United States Veterans Act
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2832 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To establish certain conditions on the Secretary of Veterans Affairs implementing any recommendation of the CARES Commission that would have the effect of eliminating or severely reducing any medical service provided to veterans throughout the United States at Department of Veterans Affairs medical facilities. 
 
 
1.Short titleThis Act may be cited as the Securing Access to Vital Entitlements for United States Veterans Act or the SAVE US VETS Act. 
2.FindingsCongress makes the following findings: 
(1)Veterans have sacrificed tremendously on behalf of their Nation and deserve the best quality health care and benefits that were promised to them by their country. 
(2)The Veterans Equitable Resource Allocation (VERA) formula, established by the Department of Veterans Affairs pursuant to section 429 of the fiscal year 1997 VA/HUD appropriations Act (Public Law 104–204; 110 Stat. 2929), has proved to be an ineffective means of allocating veterans medical care dollars fairly across the 22 national service regions, known as Veterans Integrated Service Networks (VISNs), of the Department of Veterans Affairs. 
(3)A study by the General Accounting Office released in February 2002 found weaknesses in the Department’s implementation of VERA, such as the omission of about 20 percent of the workload of the Department of Veterans Affairs in formulating each network’s allocation and VERA’s lack of accounting for the cost of differences among networks resulting from variation in their patients’ health care needs as well as it could, which compromise VERA’s ability to allocate comparable resources for comparable workloads. 
(4)The same General Accounting Office study found that failure to implement the General Accounting Office’s recommendations has resulted in the misallocation of $200,000,000 annually by the Department and $920,000,000 that would otherwise have been awarded to veterans health care facilities in the northeast and was instead granted to the south and southwest. 
(5)In May of 2004, the Secretary of Veterans Affairs announced the Secretary’s decision with respect to implementation of recommendations of the commission established by the Secretary on December 22, 2003, known as the Department of Veterans Affairs Capital Asset Realignment for Enhanced Services Commission (or the CARES Commission). 
(6)That May 2004 decision of the Secretary of Veterans Affairs referred to in paragraph (5) would diminish veterans’ health care options by breaking promises and pushing deserving veterans away from the veterans health facilities designed and built to provide care and treatment to the veterans who have suffered on the battlefield. 
(7)The CARES Commission failed to include mental health as part of its criteria during its completion of its February 2004 report to the Secretary of Veterans Affairs. 
(8)The May 2004 decision of the Secretary of Veterans Affairs to move acute and long-term psychiatry beds, without proper and sufficient data on mental health of the affected veterans, is premature and ill-conceived. 
(9)The consolidation of services, closing of hospitals, and removal of services, which the Secretary of Veterans Affairs claims will enhance patient care, will only worsen and decrease services available to the Nation’s veterans. 
3.Limitation on the Secretary of Veterans Affairs implementing certain recommendations of the CARES Commission 
(a)LimitationThe Secretary of Veterans Affairs may not implement any recommendation of the CARES Commission described in subsection (b) until the health care funding allocation system for the Veterans Health Administration in effect on the date of the enactment of this Act, known as VERA (Veterans Equitable Resource Allocation), is replaced with a new, more equitable formula for the allocation of funds appropriated to the Department of Veterans Affairs. 
(b)Covered recommendationsThis section applies to any recommendation of the CARES Commission that is contained in the report of that commission dated February 2004 and that would have the effect of eliminating or severely reducing a medical service provided to veterans throughout the United States at Department of Veterans Affairs medical facilities. 
(c)CARES commissionIn this section, the term CARES Commission means the commission established by the Secretary on December 22, 2003, known as the Department of Veterans Affairs Capital Asset Realignment for Enhanced Services Commission. 
 
